DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.

Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive. 
With regards to applicants “claim amendments” Examiner notes Applicants state “Each of independent claims 1 and 10 are amended herein to make explicit what was already implied (e.g., these amendments are not narrowing) by further describing EHI.”. Later under the discussion of the 102 rejection based on their emphasis Applicants appear to be arguing that the amended elements which “are not narrowing” are the same elements, in their contention, that overcome the rejection.  These statements appear contrary to one another. It’s unclear how an element is not narrowing while providing the limitation the supposedly overcomes the previous rejection?
With regards to the previous 112b, the rejection to claim 5 has bene withdrawn. The 112b rejections regarding EHI have been updated. 
To summarize Applicants claim 1, the claim is directed to gathering electrical activity, generate “EHI” on a local computer which transfers the data onto a server for processing and then the server sends back a determination. 
Applicants have claimed their term “electrical heterogeneity information (EHI)” which is discussed in the spec in [0062] as “The EHI may be described as information, or data, representative of at least one of mechanical cardiac functionality and electrical cardiac functionality.” and in [0063] as “Electrical heterogeneity information (e.g., data) may be defined as information indicative of at least one of mechanical synchrony or dyssynchrony of the heart and/or electrical synchrony or dyssynchrony of the heart.” In the claim applicants have amended it to recite “electrical heterogeneity information (EHI) based on the monitored electrical activity, the EHI indicative of one or more of mechanical synchrony and electrical synchrony of the heart”. For the record, an “electro” cardiogram (ECG or EKG) is an electrical representation of the electrical activity of the heart. For an ECG, an electrical signal is gathered by electrodes which form the PQRST waveform, subsets of this waveform inherently represent polarizations and depolarizations of elements of the heart see Ashley (Euan Ashley et al. Cardiology Explained. London: Remedica; 2004. Chapter 3, Conquering the ECG. Available from: https://www.ncbi.nlm.nih.gov/books/NBK2214/) hereinafter Ash and Kla cited below. Gathering repeated cycles of the ECG/PQRST waveform shows changes in the timing of various elements, such as polarizations and depolarizations (for example Ash states “the R wave reflects depolarization of the main mass of the ventricles –hence it is the largest wave”) within a cycle and comparisons between these elements across different cycles of the PQRST waveform show changes in those polarizations and depolarizations, i.e. changes in synchrony and dyschrony. A heart rate (HR) is known to be calculated based on the interval between the R wave portion of the PQRST signal and the subsequent R wave portion, the time between two R-R waves is known as the R-R interval (RRI) or inter-beat interval (IBI). To calculate a HR requires at least two beats or cycles (heart rate variability (HRV) requires three) from which the HR can be determined using the PQRST waveform, thus if a reference recites HR is determined it has two cycles/beats which provides data which is “indicative of” at least electrical synchrony of the heart. By extension changes in HR (variability in HR is also known HRV) as shown by changes in RRI/IBI across beats/cycles of an ECG waveform also represent “generated” EHI as it shows electrical synchrony or dyschrony of the heart as the HR changes over cycles/beats as it represents changes in timings of the polarizations and depolarizations.
With regards to Applicants 102 argues there is no EHI generated and that nothing in the reference recites performing it locally, neither argument is persuasive. In view of the discussion above of ECG/PQRST, HRV etc. Str recites the local device being a “2500 (e.g., a smartphone or similar device)” [0059] as well as performing some analysis locally [0060] and [0077] including “The ECG may show basic information like heart rate, how regular it is, and other heart rate qualities.”. As discussed in the response to arguments section, the PQRST components of ECG represent polarizations and depolarizations over beats/cycles of the heart. The generated regularity of the heart rate (i.e. changes in HR) represents synchronous or dyschrony of the those polarizations and depolarizations through the changes of timings between different cycles or between subsequent RRI. As opposed to none which applicants argue, Examiner notes that [0060] says “for the bulk of the analysis of the data.” which is “expressly” not “all the data”. Examiner is interpreting a smartphone or similar device to be fulfilled by “a controller, a microcontroller, a personal computer, mini computer, tablet computer, etc.”, as a smartphone includes at least a controller or microcontroller and a tablet would also be a similar device. The remaining arguments for the dependent claims against 102 rely on those discussed already and are not persuasive for the same reasons.
With regards to Applicants 103 Applicants argue that the combination of Str in view of Gill would render Str “unsatisfactory” for its intended purpose or that Gill is teaching away from Str, neither of these arguments is persuasive. With regards to rendering the device inoperable per MPEP 716.01(c) "[t]he arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).", there is no evidence on the record that states the generating of the EHI would provide a significant drain on the battery of the apparatus thus the mere allegation by Applicants is not persuasive. Furthermore, as discussed in the updated rejection Gill recites using an equivalent device for the generation of EHI data. The purpose of the local device is to perform some analysis and transfer data, performing a specific type of related analysis does not render it inoperable. Applicants even seem to acknowledge the lack of evidence supporting their position in the use of their statement “would likely”. Applicant also argues Gill is teaching away because it would drain the battery, this is also not persuasive for the same reasons discussed above including MPEP 716.07(c). The remaining arguments for the dependent claims against 103 rely on those discussed already and are not persuasive for the same reasons.

Examiner notes the concept/idea of distributed processing is well-known in the art as evidenced by at least US 20140107457 see [0145], US 20120108917 see [0093], US 20120041279 see [0110], US 20100274100 see [0052], US 20100056907 see [0095] and US 20070073266 see [0066].

Applicant Admitted Prior Art
Applicants state in [0065] “For example, electrical heterogeneity information may be generated using an array, or a plurality, of surface electrodes and/or imaging systems as described in U.S. Pat. App. Pub. No. 2012/0283587 A1 published Nov. 8, 2012”, thus admitting that generating EHI is known as of 11/8/12. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15, 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1/10 recite recites “electrical heterogeneity information (EHI) based on the monitored electrical activity, the EHI indicative of one or more of mechanical synchrony and electrical synchrony of the heart”. However, reading “electrical heterogeneity information” in view of the specification it’s unclear what the metes and bounds of this are. Furthermore, it in the claim it’s unclear what the distinction is between “monitor electrical activity from tissue”, “generate electrical heterogeneity information (EHI) based on the monitored electrical activity, the EHI indicative of one or more of mechanical synchrony and electrical synchrony of the heart;” and “an indication of the cardiac condition . . .  in response to the transmission of the data related to the monitored electrical activity.”. Each one of these “electrical activity”, “generated EHI” and the “condition” can be interpreted as EHI under the breath of specification and the claimed portion “the EHI indicative of one or more of mechanical synchrony and electrical synchrony of the heart”. Examiner notes the specification does not require EHI to be a derived value but merely “information indicative of at least one of mechanical synchrony or dyssynchrony of the heart and/or electrical synchrony or dyssynchrony of the heart.” ([0063]) which is broader than being a “generated” value and encompasses the “electrical activity”, “generated EHI” and the determined condition as claimed. While the “generated EHI” is the only one specifically claiming to be EHI they all fall under the definition, thus what is the distinction between them. For those reasons the claim does not clearly define the metes and bounds of what is claimed and the claim is indefinite. 

Claim 1/10 recite versions of “monitor, using the electrode apparatus, electrical activity from the tissue of the patient; generate electrical heterogeneity information (EHI) based on the monitored electrical activity; transmit, using the communication interface, the monitored electrical activity or data related to the monitored electrical activity to a remote computing apparatus, wherein the transmitted monitored electrical activity or the data related to the monitored electrical activity comprises the EHI” based on the claim it’s unclear what the scope of EHI is in the claim, is the EHI the “generated” EHI data? Is it monitored electrical activity data? Or is it both? The “monitoring” and the “generating” steps in one interpretation seem to stating separate element, while the transmitting seems to be saying both are EHI. For those reasons the claim is unclear and indefinite. For the same reasons the claims depending from the claims are also indefinite.  

Claim Rejections - 35 USC § 101
Claims 1-15 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites monitoring electrical activity of a heart using an electrode apparatus, “generating” information, transmitting data to a remote computer and receiving back a response from the remote computer. 
The limitations of “generating” information, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” information in the context of this claim encompasses the user manually generating an indication of synchrony based on the gathered data such as calculating a standard deviation (a statistical calculation generally known in the art,             
                σ
                =
                
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            μ
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            N
                        
                    
                
            
        ), generated timing of a PQRST interval is not normal/missing a wave or determining if a heart rate based on the gathered electrical activity data (thus electrical) its arrhythmic (ie irregular, bradycardia, tachycardia etc.). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of the pre-solution activity of data gathering and the post-solution activity of transmitting and receiving of data. The limitations of “monitoring” data is pre-solution activity of mere data gathering. The limitations of transmitting data and receiving data are post-solution activity. The processor (ie “processor”, “computer processor”, “local computing apparatus” or “remote computing apparatus”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Per the Berkheimer requirement, the electrode sensing, Tx/Rx communication circuitry and processor/memory: (1) Str see citations below shows the heart sensing and processor/memory see the cited portions below; (2) US 20190350484 to Coleman et al., see Figs. 1A-1C, [0058], [0064]; (3) US 20020082665 to Haller et al. see Fig. 6B, 7, 12A, [0242]; (4) US 20140249430 to Sims et al. see [0050]-[0052]. 
The claim elements individually or in combination do not include additional elements that amount to significantly more than the judicial exception. The combination of features also fail to amount to significantly more than the abstract idea itself. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Strauss (Benjamin Strauss et al., US 20130281816) hereinafter Str in view of with evidentiary support from Klabunde (Richard Klabunde, Electrocardiogram (EKG, ECG), https://web.archive.org/web/20191022053312/https://www.cvphysiology.com/Arrhythmias/A009, 10/22/2019, viewed on 12/15/21) hereinafter Kla or, in the alternative, under 35 U.S.C. 103 as obvious over Str in view of Cole in further view of Gillberg (Jeffrey Gillberg et al., US 20150157231) hereinafter Gill with evidentiary support of Kla.
Regarding claim 1, an interpretation of Str discloses a system for use with a remote computing apparatus ([0058]-[0062]) to noninvasively evaluate a cardiac condition of a patient comprising: 
electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of a patient (wearable device/harness 2000 Figs. 20-22, [0055], [0058], [0063] see also [0064]-[0067]); 
a local computing apparatus comprising processing circuitry and a communication interface, the local computing apparatus operably coupled to the electrode apparatus (communication device 2500 Fig. 20, [0059]-[0060]), the local computing apparatus configured to: 
monitor, using the electrode apparatus, electrical activity from the tissue of the patient ([0055], [0058]-[0060], [0063] see also [0064]-[0067]); 
generate electrical heterogeneity information (EHI) based on the monitored electrical activity, the EHI indicative of one or more of mechanical synchrony and electrical synchrony of the heart ([0055]-[0056], [0060]-[0061], [0077] including “The ECG may show basic information like heart rate, how regular it is, and other heart rate qualities”, [0090]; As discussed in the response to arguments section, the PQRST components of ECG represent polarizations and depolarizations over beats/cycles of the heart. How regular the heart rate (i.e. changes in HR) represents synchronous or dyschrony of the those polarizations and depolarizations through the changes of timings between different cycles or between subsequent RRI, the timings can themselves be seen in the ECG figure 23D. The elements provide EHI under the discussion of Applicants in [0062] stating “[t]he EHI may be described as information, or data, representative of at least one of mechanical cardiac functionality and electrical cardiac functionality.”. Examiner notes that based on the spec’s explanation of EHI two cycles of the electrical activity itself could be interpreted as “generated” EHI, see also the 112b’s. Also, Applicants themselves have admitted this already known by reciting their own previous publication in [0065] “For example, electrical heterogeneity information may be generated using an array, or a plurality, of surface electrodes and/or imaging systems as described in U.S. Pat. App. Pub. No. 2012/0283587 A1 published Nov. 8, 2012” which Examiner notes is also incorporated by reference into Gill in [0074]. Examiner notes that electrical signals gathered by the electrodes are “representative of depolarization of cardiac tissue”, as evidence by Kla see the discussion of depolarization and repolarization). 
transmit, using the communication interface, data related to the monitored electrical activity to a remote computing apparatus (Server 2600 and/or Physician Device 2700 Figs. 20, 24, [0060]-[0062] including “Smartphone 2500 sends all the sensor data it receives from harness 2000 to a remote server 2600 . . .”, [0086]) wherein the data related to the monitored electrical activity comprises the EHI ([0060]-[0062] see also [0063], [0072]-[0073]-[0084]); and 
receive, using the communication interface, an indication of the cardiac condition of the patient from the remote computing apparatus in response to the transmission of data related to the monitored electrical activity ([0016] including “The user interface is adapted to enable communication between the portable wearable device and the remote computer server and to receive analysis of the identified at least one cardiac parameter by the remote computer server.”, [0061], [0072] including “Server 2600 can also communicate analysis and healthcare practitioner information and messages back to communication device 2500.” see also [0060, [0062]-[0063], [0073]-[0084]).
	
	If it is determined that the computing apparatus does not generate electrical heterogeneity information (EHI) based on the monitored electrical activity. Then in the alternative an interpretation of Str may not explicitly disclose the computing apparatus does not generate electrical heterogeneity information (EHI) based on the monitored electrical activity.
However, in the same field of endeavor (medical devices), Str in view of Gill discloses these elements. Str as recited above teaches gathering data, passing said data to a local device such as a smartphone to perform some analysis and for the smartphone to transfer the data to remote cloud/physicians devices where additional analysis is performed on the data and a determination sent back. Gill teaches wherein the computing apparatus is further configured to generate electrical heterogeneity information (EHI) based on the monitored electrical activity ([0055]-[0056] including “The computing apparatus 140 may be, for example, any fixed or mobile computer system (e.g., a controller, a microcontroller, a personal computer, mini computer, tablet computer, etc.). The exact configuration of the computing apparatus 130 is not limiting, and essentially any device capable of providing suitable computing capabilities and control capabilities (e.g., graphics processing, etc.) may be used”, [0061], [0065], [0077] see also [0057]-[0058], [0074]; Str recites a local computer for transferring data to a server a for further analysis and receiving data back, including the local device being a “2500 (e.g., a smartphone or similar device)” [0059]. Examiner is interpreting a smartphone or similar device to be fulfilled by “a controller, a microcontroller, a personal computer, mini computer, tablet computer, etc.”, as a smartphone includes at least a controller or microcontroller and a tablet would also be a similar device. Examiner notes that Applicants state that “For example, electrical heterogeneity information may be generated using an array, or a plurality, of surface electrodes and/or imaging systems as described in U.S. Pat. App. Pub. No. 2012/0283587 A1 published Nov. 8, 2012” thus the incorporation of the same PG Pub by reference in Gill [0074] would also render this shown). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the EHI data analysis of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes, transmission from a local to remote computing apparatus and receiving a determination in response from the remote apparatus, with the analysis of EHI as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of EHI data for transmission.

Regarding claim 2, an interpretation of Str further discloses the remote computing apparatus comprising: 
a remote communication interface ([0061] including “Server 2600 receives sensor data from smartphone 2500”, [0072] including “Server 2600 can also communicate analysis and healthcare practitioner information and messages back to communication device 2500.” see also [0060, [0062]-[0063], [0073]-[0084]); and 
processing circuitry ([0060]-[0062] see also [0016]), wherein the remote computing apparatus configured to: 
receive, using the remote communication interface, the transmitted monitored electrical activity or data related to the monitored electrical activity from the local computing apparatus (Figs. 20, 24, [0060]-[0062] see also [0016]); 
determine the indication of the cardiac condition of the patient based on the received monitored electrical activity or data related to the monitored electrical activity ([0060]-[0062] see also [0016]); and 
transmit, using the remote communication interface, the indication of the cardiac condition of the patient to the local computing apparatus (Figs. 20, 24, [0060]-[0062], [0072]).

 Regarding claim 3, an interpretation of Str further discloses wherein the remote computing apparatus is further configured to: 
wherein determining the indication of the cardiac condition of the patient based on the received monitored electrical activity or data related to the monitored electrical activity ([0060]-[0062] see also [0016] and [0073]-[0079]) comprises: 
tracking the transmitted monitored electrical activity or data related to the monitored electrical activity from the local computing apparatus over a time period ([0061] including “Server 2600 processes all the data and also stores the data so the server can calculate long term trends for the patient.”), and determining a trend in the transmitted monitored electrical activity or data related to the monitored electrical activity over the time period ([0061] including “Server 2600 processes all the data and also stores the data so the server can calculate long term trends for the patient.”).

 Regarding claim 4, an interpretation of Str further discloses wherein the local computing apparatus comprises a smartphone ([0059]-[0060]).

Regarding claim 9, an interpretation of Str further discloses wherein the plurality of external electrodes comprises a plurality of surface electrodes to be located proximate skin of the patient's torso (Figs. 21A-D, [0063], [0065] see also [0064], [0066]).

Claim Rejections - 35 USC § 103
Claim 5-8, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Str in view of Gill with evidentiary support from Kla.
Regarding claim 5, an interpretation of Str recites the above from claim 1. 
An interpretation of Str may not explicitly disclose wherein the EHI monitored by the plurality of external electrodes comprises at least one of a standard deviation of electrical activation times, average left ventricular or thoracic surrogate electrical activation times, left ventricular or thoracic standard deviation of electrical activation times, differences between average left surrogate and average right surrogate activation times, or difference between a higher percentile and a lower percentile of activation times.
However, in the same field of endeavor (medical devices), Gill teaches wherein the EHI monitored by the plurality of external electrodes comprises at least one of a standard deviation of electrical activation times ([0077] including “For example, the metrics 170 may include one or more of a standard deviation . . . of activation times” see also the disclosure of 61/834,133 which is incorporated by reference), average left ventricular or thoracic surrogate electrical activation times ([0077] see also the disclosure of 61/834,133 which is incorporated by reference), left ventricular or thoracic standard deviation of electrical activation times ([0077] see also the disclosure of 61/834,133 which is incorporated by reference).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode setup and EHI data analysis of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes, transmission from a local to remote computing apparatus and receiving a determination in response from the remote apparatus, with the torso worn electrodes and analysis of EHI as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of EHI data for transmission.

Regarding claim 6, an interpretation of Str discloses the above in claim 5. 
An interpretation of Str may not explicitly disclose wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes.
However, in the same field of endeavor (medical devices), Gill teaches wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes ([0077] including “For example, the metrics 170 may include one or more of a standard deviation, range, interquartile deviation, one or more statistical averages (e.g., mean, median, mode) of activation times of all electrodes or a subset of electrodes . . .”; Additional metrics or additional explanation of metrics are incorporated by reference per [0077] including “Further, the cardiac health metrics may include one or more metrics described U.S. Provisional Patent Application No. 61/834,133 entitled “METRICS OF ELECTRICAL DYSSYNCHRONY AND ELECTRICAL ACTIVATION PATTERNS FROM SURFACE ECG ELECTRODES” and filed on Jun. 12, 2013, which is hereby incorporated by reference it its entirety”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the EHI data analysis of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]).Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and analysis of those readings with the standard deviation analysis as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of standard deviation EHI data.

Regarding claim 7, an interpretation of Str discloses the above the above in claim 5 and further discloses herein the plurality of electrodes comprises two or more left external electrodes located proximate the left side of the patient (Figs. 21A-21D, [0063] see also [0064]-[0066]; the Figs. show a plurality of external electrodes placed on the left side of the torso). 
An interpretation of Str may not explicitly disclose wherein the EHI comprises an average of electrical activation times monitored by the two or more left external electrodes.
However, in the same field of endeavor (medical devices), Gill teaches wherein the plurality of electrodes comprises two or more left external electrodes located proximate the left side of the patient ([0077] including “For example, the metrics 170 may include one or more of . . . one or more statistical averages (e.g., mean, median, mode) of activation times of  . . . a subset of electrodes proximate a specific portion of anatomy (such as, e.g., electrodes located at the left side of the patient that are surrogate of the left ventricle) . . .” see also [0062]-[0065], Figs. 2A-2B), wherein the EHI comprises an average of electrical activation times monitored by the two or more left external electrodes ([0077]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode locations of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]).  Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and analysis of those readings with the average activation time analysis as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of average activation times for EHI data.

Regarding claim 8, an interpretation of Str further discloses wherein the electrical activity comprises electrical activation times representative of depolarization of cardiac tissue that propagates through the torso of the patient ([0055], [0060]-[0062], [0090]; Examiner notes that electrical signals gathered by the electrodes are “representative of depolarization of cardiac tissue”, as evidence by Kla see the discussion of depolarization and repolarization).
An interpretation of Str may not explicitly disclose wherein the electrical activity comprises electrical activation times representative of depolarization of cardiac tissue that propagates through the torso of the patient.
However, in the same field of endeavor (medical devices), Gill teaches wherein the electrical activity comprises electrical activation times representative of depolarization of cardiac tissue that propagates through the torso of the patient ([0063] including “and record, or monitor, the electrical signals associated with the depolarization and repolarization of the heart after the signals have propagated through the torso of the patient 14.”, [0077] see also [0060]-[0061], [0065]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode locations of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and analysis of those readings with the depolarization/repolarization data gathering as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the gathering of depolarization/repolarization data.

 Regarding claim 34, an interpretation of Str discloses the above in claim 1. 
An interpretation of Str may not explicitly disclose wherein the plurality of external electrodes comprises a plurality of anterior electrodes configured to be located proximate an anterior side of the patient and a plurality of posterior electrodes configured to be located proximate a posterior side of the patient.
However, in the same field of endeavor (medical devices), Gill teaches wherein the plurality of external electrodes comprises a plurality of anterior electrodes configured to be located proximate an anterior side of the patient and a plurality of posterior electrodes configured to be located proximate a posterior side of the patient ([0057] including “As further illustrated, the electrodes 112 may be positioned around the circumference of a patient 14, including the posterior, lateral, posterolateral, and anterior locations of the torso of a patient 14.”, [0060], [0063], Figs. 1-2B).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode locations of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and positioning of electrodes as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the gathering of depolarization/repolarization data.

Claim Rejections - 35 USC § 103
Claim 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Str in view of Gill.
Regarding claim 10, an interpretation of Str discloses a method for use with a remote system to noninvasively evaluate a cardiac condition of a patient (Figs. 20, 24, [0060]-[0062]) comprising: 
monitoring electrical activity from the tissue of the patient using a plurality of external electrodes ([0055], [0058]-[0060], [0063] see also [0064]-[0067]); 
generate electrical heterogeneity information (EHI) based on the monitored electrical activity ([0055]-[0056], [0061], [0090]; the elements provide EHI under the discussion of Applicants in [0062] stating “[t]he EHI may be described as information, or data, representative of at least one of mechanical cardiac functionality and electrical cardiac functionality.”. Examiner notes that based on the spec’s explanation of EHI the electrical activity itself could be interpreted as “generated” EHI, see also the 112b’s. Also, Applicants themselves have admitted this already known by reciting their own previous publication in [0065] “For example, electrical heterogeneity information may be generated using an array, or a plurality, of surface electrodes and/or imaging systems as described in U.S. Pat. App. Pub. No. 2012/0283587 A1 published Nov. 8, 2012” which Examiner notes is also incorporated by reference into Gill in [0074]). 
transmitting the monitored electrical activity or data related to the monitored electrical activity to a remote computing apparatus (Server 2600 and/or Physician Device 2700 Figs. 20, 24, [0060]-[0062] including “Smartphone 2500 sends all the sensor data it receives from harness 2000 to a remote server 2600”) wherein the transmitted monitored electrical activity or the data related to the monitored electrical activity comprises the EHI ([0060]-[0062] see also [0063], [0072]-[0073]-[0084]); and; and 
receiving an indication of the cardiac condition of the patient from the remote computing apparatus in response to the transmission of the monitored electrical activity or data related to the monitored electrical activity ([0061], [0072] including “Server 2600 can also communicate analysis and healthcare practitioner information and messages back to communication device 2500.” see also [0060, [0062]-[0063], [0073]-[0084]).

An interpretation of Str may not explicitly disclose wherein the plurality of external electrodes comprises at least one anterior electrode configured to be located proximate an anterior side of the patient and at least one posterior electrode configured to be located proximate a posterior side of the patient. Additionally, if it is determined that the computing apparatus does not generate electrical heterogeneity information (EHI) based on the monitored electrical activity. Then in the alternative an interpretation of Str may not explicitly disclose the computing apparatus does not generate electrical heterogeneity information (EHI) based on the monitored electrical activity.
However, in the same field of endeavor (medical devices), Gill teaches wherein the plurality of external electrodes comprises at least one anterior electrode configured to be located proximate an anterior side of the patient and at least one posterior electrode configured to be located proximate a posterior side of the patient ([0057] including “As further illustrated, the electrodes 112 may be positioned around the circumference of a patient 14, including the posterior, lateral, posterolateral, and anterior locations of the torso of a patient 14.”, [0060], [0063], Figs. 1-3); the computing apparatus is further configured to generate electrical heterogeneity information (EHI) based on the monitored electrical activity ([0055]-[0056] including “The computing apparatus 140 may be, for example, any fixed or mobile computer system (e.g., a controller, a microcontroller, a personal computer, mini computer, tablet computer, etc.). The exact configuration of the computing apparatus 130 is not limiting, and essentially any device capable of providing suitable computing capabilities and control capabilities (e.g., graphics processing, etc.) may be used”, [0061], [0065], [0077] see also [0057]-[0058], [0074]; Str recites a local computer for transferring data to a server a for further analysis and receiving data back, including the local device being a “2500 (e.g., a smartphone or similar device)” [0059]. Examiner is interpreting a smartphone or similar device to be fulfilled by “a controller, a microcontroller, a personal computer, mini computer, tablet computer, etc.”, as a smartphone includes at least a controller or microcontroller and a tablet would also be a similar device. Examiner notes that Applicants state that “For example, electrical heterogeneity information may be generated using an array, or a plurality, of surface electrodes and/or imaging systems as described in U.S. Pat. App. Pub. No. 2012/0283587 A1 published Nov. 8, 2012” thus the incorporation of the same PG Pub by reference in Gill [0074] would also render this shown).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode setup and EHI data analysis of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes, transmission from a local to remote computing apparatus and receiving a determination in response from the remote apparatus, with the torso worn electrodes and analysis of EHI as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of EHI data for transmission.

 Regarding claim 11, an interpretation of Str further discloses: 
determining the indication of the cardiac condition of the patient based on the received monitored electrical activity or data related to the monitored electrical activity ([0060]-[0062], Figs. 20, 24 see also [0016]); and 
transmitting the indication of the cardiac condition of the patient (Figs. 20, 24, [0060]-[0062], [0072]).

 Regarding claim 12, an interpretation of Str further discloses wherein determining the indication of the cardiac condition of the patient based on the received monitored electrical activity or data related to the monitored electrical activity ([0060]-[0062] see also [0016] and [0073]-[0079])  comprises: 
tracking the transmitted monitored electrical activity or data related to the monitored electrical activity from the local computing apparatus over a time period ([0061] including “Server 2600 processes all the data and also stores the data so the server can calculate long term trends for the patient.”), and determining a trend in the transmitted monitored electrical activity or data related to the  monitored electrical activity over the time period ([0061] including “Server 2600 processes all the data and also stores the data so the server can calculate long term trends for the patient.”).

Regarding claim 13, an interpretation of Str recites the above from claim 1. 
an interpretation of Str may not explicitly disclose wherein the EHI monitored by the plurality of external electrodes comprises at least one of a standard deviation of electrical activation times, average left ventricular or thoracic surrogate electrical activation times, left ventricular or thoracic standard deviation of electrical activation times, differences between average left surrogate and average right surrogate activation times, or difference between a higher percentile and a lower percentile of activation times.
However, in the same field of endeavor (medical devices), Gill teaches wherein the EHI monitored by the plurality of external electrodes comprises at least one of a standard deviation of electrical activation times ([0077] including “For example, the metrics 170 may include one or more of a standard deviation . . . of activation times” see also the disclosure of 61/834,133 which is incorporated by reference), average left ventricular or thoracic surrogate electrical activation times ([0077] see also the disclosure of 61/834,133 which is incorporated by reference), left ventricular or thoracic standard deviation of electrical activation times ([0077] see also the disclosure of 61/834,133 which is incorporated by reference).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode setup and EHI data analysis of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes, transmission from a local to remote computing apparatus and receiving a determination in response from the remote apparatus, with the torso worn electrodes and analysis of EHI as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of EHI data for transmission.

Regarding claim 14, an interpretation of the modified Str discloses the above. 
An interpretation of Str may not explicitly disclose wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes.
However, in the same field of endeavor (medical devices), Gill teaches wherein the EHI comprises a standard deviation of electrical activation times monitored by the plurality of external electrodes ([0077] including “For example, the metrics 170 may include one or more of a standard deviation, range, interquartile deviation, one or more statistical averages (e.g., mean, median, mode) of activation times of all electrodes or a subset of electrodes . . .”; Additional metrics or additional explanation of metrics are incorporated by reference per [0077] including “Further, the cardiac health metrics may include one or more metrics described U.S. Provisional Patent Application No. 61/834,133 entitled “METRICS OF ELECTRICAL DYSSYNCHRONY AND ELECTRICAL ACTIVATION PATTERNS FROM SURFACE ECG ELECTRODES” and filed on Jun. 12, 2013, which is hereby incorporated by reference it its entirety”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode locations of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and analysis of those readings with the standard deviation analysis as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of standard deviation EHI data.

Regarding claim 15, an interpretation of the modified Str discloses the above and further discloses herein the plurality of electrodes comprises two or more left external electrodes located proximate the left side of the patient (Figs. 21A-21D, [0063] see also [0064]-[0066]; the Figs. show a plurality of external electrodes placed on the left side of the torso) . 
An interpretation of Str may not explicitly disclose wherein the EHI comprises an average of electrical activation times monitored by the two or more left external electrodes.
However, in the same field of endeavor (medical devices), Gill teaches wherein the plurality of electrodes comprises two or more left external electrodes located proximate the left side of the patient ([0077] including “For example, the metrics 170 may include one or more of . . . one or more statistical averages (e.g., mean, median, mode) of activation times of  . . . a subset of electrodes proximate a specific portion of anatomy (such as, e.g., electrodes located at the left side of the patient that are surrogate of the left ventricle) . . .” see also [0062]-[0065], Figs. 2A-2B), wherein the EHI comprises an average of electrical activation times monitored by the two or more left external electrodes ([0077]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, transmission of the data from local to remote computing apparatus and receiving a determination of analysis from the remote computing apparatus as recited in Str to include the electrode locations of Gill for evaluation of a patient to assist a physician in evaluating the cardiac health of a patient, including to evaluate a patient for cardiac therapy and/or to evaluate on-going cardiac therapy ([0005]-[0007]). Additionally, combining/substituting the elements of Str the gathering of data through torso worn electrodes and analysis of those readings with the average activation time analysis as taught by Gill is merely combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; the predictable result being the generation of average activation times for EHI data.

Claim Rejections - 35 USC § 103
Claim(s) 1, 10, 34 is/are rejected under 35 U.S.C. 103 as obvious over Gillberg (Jeffrey Gillberg et al., US 20150157231) hereinafter Gill in view of Strauss (Benjamin Strauss et al., US 20130281816) hereinafter Str.
Regarding claim 1, an interpretation of Gill discloses a system for use with a computing apparatus to noninvasively evaluate a cardiac condition of a patient comprising (abstract): 
electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of a patient ([0057], [0060], [0063], Figs. 1-2B); 
a local computing apparatus comprising processing circuitry and a communication interface ([0043], [0048]-[0049], [0052]), the local computing apparatus operably coupled to the electrode apparatus ([0043] including “The electrode apparatus 110 is operatively coupled to the computing apparatus 140 (e.g., through one or wired electrical connections, wirelessly, etc.) to provide electrical signals from each of the electrodes to the computing apparatus 140 for analysis.”), the local computing apparatus configured to: 
monitor, using the electrode apparatus, electrical activity from the tissue of the patient ([0060]-[0061], [0063]); 
generate electrical heterogeneity information (EHI) based on the monitored electrical activity ([0041], [0074], [0077], [0080], [0084]); 

An interpretation of Gill may not explicitly disclose transmitting the data to a remote computing apparatus and receiving an indication response based on the transmitted data of the cardiac condition of the patient from the remote computing apparatus in response to the transmission. 
However, in the same field of endeavor (medical devices), Str teaches transmitting the data to a remote computing apparatus (Server 2600 and/or Physician Device 2700 Figs. 20, 24, [0060]-[0062] including “Smartphone 2500 sends all the sensor data it receives from harness 2000 to a remote server 2600”) and receiving an indication of the cardiac condition of the patient in response based on the transmitted data from the remote computing apparatus in response to the transmission ([0016] including “The user interface is adapted to enable communication between the portable wearable device and the remote computer server and to receive analysis of the identified at least one cardiac parameter by the remote computer server.”, [0061], [0072] including “Server 2600 can also communicate analysis and healthcare practitioner information and messages back to communication device 2500.” see also [0060, [0062]-[0063], [0073]-[0084]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and local analysis of Gill to include performing limited analysis locally and transmitting the data to a remote computing apparatus for greater analysis because it saves the battery of the local computing system ([0060]).

 Regarding claim 34, an interpretation of Gill further discloses wherein the plurality of external electrodes comprises a plurality of anterior electrodes configured to be located proximate an anterior side of the patient and a plurality of posterior electrodes configured to be located proximate a posterior side of the patient ([0057] including “As further illustrated, the electrodes 112 may be positioned around the circumference of a patient 14, including the posterior, lateral, posterolateral, and anterior locations of the torso of a patient 14.”, [0060], [0063], Figs. 1-2B).

Examiner notes claim 34 includes all the elements of independent claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120283587 see [0033]-[0036], [0057], [0063]-[0064], Figs. 2-4B, Claim 1; US 20140371808 see [0030]-[0033], [0062], [0104], Figs. 2-4B; US 20040039254 see Fig. 1; US 20150005608 see [0049]; distributed computer environments are known in the art and processing can occur locally or remotely or a combination of locally and remotely, two examples of this in are: US 20190320964 see [0066]; US 20200253547 see [0061]; Coleman (Todd Coleman et al., US 20190350484) hereinafter Cole see [0058]-[0060], Fig. 1A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	13 September 2022